 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   DENNIS LEWIS
     Special Assistant U.S. Attorney
 4   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 5   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00231 NONE-SKO
                                                                  1:15-CR-00096 DAD-BAM
13                                Plaintiff,

14                          v.                           STIPULATION CONTINUING STATUS
                                                         CONFERENCE AND REGARDING
15   JAMES JOHNSON,                                      EXCLUDABLE TIME PERIODS UNDER SPEEDY
                                                         TRIAL ACT; FINDINGS AND ORDER
16                                Defendants.
                                                         DATE: May 5, 2021
17                                                       TIME: 1:00 p.m.
                                                         COURT: Hon. Sheila K. Oberto
18

19          This case is set for a status conference on May 5, 2021. The parties stipulate and request a
20   continuance of the status conference to June 16, 2021 at 1:00 p.m. Defense counsel needs additional
21   time to confer with his client.due to obstacles in communication due to COVID-19 restrictions in order
22 to adequately review matters related to a resolution with his client, and to conduct further investigation

23 into a prior conviction, and gather further information to ascertain whether to request a motion schedule

24 for a suppression issue. Additionally, on April 17, 2020, this Court issued General Order 617, which

25 suspends all jury trials in the Eastern District of California scheduled to commence before June 15,

26 2020, and allows district judges to continue all criminal matters to a date after June 1. On May 13,

27 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District of

28 California until further notice, and allows district judges to continue all criminal matters. This and

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1   previous General Orders were entered to address public health concerns related to COVID-19.

 2           Although the General Orders address the district-wide health concern, the Supreme Court has

 3 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 4 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 5 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 6 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 7 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 8 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 9 or in writing”).

10           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

12 justice continuances are excludable only if “the judge granted such continuance on the basis of his

13 findings that the ends of justice served by taking such action outweigh the best interest of the public and

14 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

15 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

16 the ends of justice served by the granting of such continuance outweigh the best interests of the public

17 and the defendant in a speedy trial.” Id.

18           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

19 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

20 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

21 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

22 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

23 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

24 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

25 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

26 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

27           In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME               2
       PERIODS UNDER SPEEDY TRIAL ACT
 1   justice exception, § 3161(h)(7) (Local Code T4).   1   If continued, this Court should designate a new date

 2   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.      By previous order, this matter was set for a status conference on May 5, 2021.

 8          2.      By this stipulation, defendant now moves to continue the status conference to June 16,

 9 2021 at 1:00 p.m., and to exclude time between May 5, 2021, and June 16, 2021, under Local Code T4.

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying. Additionally, the

14          parties have engaged in plea negotiations and the government has provided a plea agreement.

15                  b)     Counsel for defendant desires additional time to confer with his client, review

16          discovery, conduct investigation related to a prior conviction and suppression issue, and finalize

17          plea negotiations. Additionally, the parties are doing further investigation on matters related to a

18          potential search issue the defendant identified, and need additional time to conclude that.

19                  c)     Counsel for defendant believes that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                  d)     The government does not object to the continuance.

23                  e)     Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27
            1 The parties note that General Order 612 acknowledges that a district judge may make
28   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
 1          et seq., within which trial must commence, the time period of May 5, 2021 to June 16, 2021,

 2          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 3          because it results from a continuance granted by the Court at defendant’s request on the basis of

 4          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 5          of the public and the defendant in a speedy trial.

 6          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7   Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8   must commence.

 9          IT IS SO STIPULATED.

10

11
      Dated: April 30, 2021                                   PHILLIP A. TALBERT
12                                                            Acting United States Attorney
13
                                                              /s/ KIMBERLY A. SANCHEZ
14                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
15

16
      Dated: April 30, 2021                                   /s/ JOHN MEYER
17                                                            JOHN MEYER
18                                                            Counsel for Defendant
                                                              JAMES JOHNSON
19

20

21

22
                                            FINDINGS AND ORDER
23
        DATED: 4/30/2021                                  /s/ SHEILA K. OBERTO
24
                                                       THE HONORABLE SHEILA K. OBERTO
25                                                     UNITED STATES MAGISTRATE COURT JUDGE

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
